Title: From Benjamin Franklin to Mary Stevenson, 14 September 1767
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polly
Paris, Sept. 14. 1767
I am always pleas’d with a Letter from you, and I flatter myself you may be sometimes pleas’d in receiving one from me, tho’ it should be of little Importance, such as this, which is to consist of a few occasional Remarks made here and in my Journey hither.
Soon after I left you in that agreable Society at Bromley, I took the Resolution of making a Trip with Sir John Pringle into France. We set out the 28th past. All the way to Dover we were furnished with Post Chaises hung so as to lean forward, the Top coming down over one’s Eyes, like a Hood, as if to prevent one’s seeing the Country, which being one of my great Pleasures, I was engag’d in perpetual Disputes with the Innkeepers, Hostlers and Postillions about getting the Straps taken up a Hole or two before, and let down as much behind, they insisting that the Chaise leaning forward was an Ease to the Horses, and that the contrary would kill them. I suppose the Chaise leaning forward looks to them like a Willingness to go forward; and that its hanging back shows a Reluctance. They added other Reasons that were no Reasons at all, and made me, as upon a 100 other Occasions, almost wish that Mankind had never been endow’d with a reasoning Faculty, since they know so little how to make use of it, and so often mislead  themselves by it; and that they had been furnish’d with a good sensible Instinct instead of it.
At Dover the next Morning we embark’d for Calais with a Number of Passengers who had never been before at Sea. They would previously make a hearty Breakfast, because if the Wind should fail, we might not get over till Supper-time. Doubtless they thought that when they had paid for their Breakfast they had a Right to it, and that when they had swallowed it they were sure of it. But they had scarce been out half an Hour before the Sea laid Claim to it, and they were oblig’d to deliver it up. So it seems there are Uncertainties even beyond those between the Cup and the Lip. If ever you go to sea, take my Advice, and live sparingly a Day or two before hand. The Sickness, if any, will be the lighter and sooner over. We got to Calais that Evening.
Various Impositions we suffer’d from Boat-men, Porters, &c. on both Sides the Water. I know not which are most rapacious, the English or French; but the latter have, with their Knavery the most Politeness.
The Roads we found equally good with ours in England, in some Places pav’d with smooth Stone like our new Streets for many Miles together, and Rows of Trees on each Side and yet there are no Turnpikes. But then the poor Peasants complain’d to us grievously, that they were oblig’d to work upon the Roads full two Months in the Year without being paid for their Labour: Whether this is Truth, or whether, like Englishmen, they grumble Cause or no Cause, I have not yet been able fully to inform myself.
The Women we saw at Calais, on the Road, at Bouloigne and in the Inns and Villages, were generally of dark Complexions; but arriving at Abbeville we found a sudden Change, a Multitude both of Women and Men in that Place appearing remarkably fair. Whether this is owing to a small Colony of Spinners, Woolcombers and Weavers, &c. brought hither from Holland with the Woollen Manufacture about 60 Years ago; or to their being less expos’d to the Sun than in other Places, their Business keeping them much within Doors, I know not. Perhaps as in some other Cases, different Causes may club in producing the Effect, but the Effect itself is certain. Never was I in a Place of greater Industry, Wheels and Looms going in every House. As soon as we left Abbeville the Swarthiness return’d. I speak generally, for here are some fair Women at Paris, who I think are not whiten’d by Art. As to Rouge, they don’t pretend to imitate Nature in laying it on. There is no gradual Diminution of the Colour from the full Bloom in the Middle of the Cheek to the faint Tint near the Sides, nor does it show itself differently in different Faces. I have not had the Honour of being at any Lady’s Toylette to see how it is laid on, but I fancy I can tell you how it is or may be done: Cut a Hole of 3 Inches Diameter in a Piece of Paper, place it on the Side of your Face in such a Manner as that the Top of the Hole may be just under your Eye; then with a Brush dipt in the Colour paint Face and Paper together; so when the Paper is taken off there will remain a round Patch of Red exactly the Form of the Hole. This is the Mode, from the Actresses on the Stage upwards thro’ all Ranks of Ladies to the Princesses of the Blood, but it stops there, the Queen not using it, having in the Serenity, Complacence and Benignity that shine so eminently in or rather through her Countenance, sufficient Beauty, tho’ now an old Woman, to do extreamly well without it.
You see I speak of the Queen as if I had seen her, and so I have; for you must know I have been at Court. We went to Versailles last Sunday, and had the Honour of being presented to the King, he spoke to both of us very graciously and chearfully, is a handsome Man, has a very lively Look, and appears younger than he is. In the Evening we were at the Grand Couvert, where the Family sup in Publick. The Form of their sitting at the Table was this: 
   
   The Table as you see was half a Hollow Square, the Service Gold. When either made a Sign for Drink, the Word was given by one of the Waiters, A boire pour le Roy, or A boire pour la Reine, &c. then two Persons within the Square approach’d, one with Wine the other with Water in Caraffes, each drank a little Glass of what they brought, and then put both the Caraffes with a Glass on a Salver and presented it. Their Distance from each other was such as that other Chairs might have been plac’d between any two of them. An Officer of the Court brought us up thro’ the Croud of Spectators, and plac’d Sir John so as to stand between the King and Madame Adelaide, and me between the Queen and Madame Victoire. The King talk’d a good deal to Sir John, asking many Questions about our Royal Family; and did me too the Honour of taking some Notice of me; that’s saying enough, for I would not have you think me so much pleas’d with this King and Queen as to have a Whit less Regard than I us’d to have for ours. No Frenchman shall go beyond me in thinking my own King and Queen the very best in the World and the most amiable.

Versailles has had infinite Sums laid out in Building it and Supplying it with Water: Some say the Expence exceeded 80 Millions Sterling. The Range of Building is immense, the Garden Front most magnificent all of hewn Stone, the Number of Statues, Figures, Urns, &c in Marble and Bronze of exquisite Workmanship is beyond Conception. But the Waterworks are out of Repair, and so is great Part of the Front next the Town, looking with its shabby half Brick Walls and broken Windows not much better than the Houses in Durham Yard. There is, in short, both at Versailles and Paris, a prodigious Mixture of Magnificence and Negligence, with every kind of Elegance except that of Cleanliness, and what we call Tidyness. Tho’ I must do Paris the Justice to say, that in two Points of Cleanliness they exceed us. The Water they drink, tho’ from the River, they render as pure as that of the best Spring, by filtring it thro’ Cisterns fill’d with Sand; and the Streets by constant Sweeping are fit to walk in tho’ there is no pav’d foot Path. Accordingly many well dress’d People are constantly seen walking in them. The Crouds of Coaches and Chairs for that Reason is not so great; Men as well as Women carry Umbrellas in their Hands, which they extend in case of Rain or two much Sun; and a Man with an Umbrella not taking up more than 3 foot square or 9 square feet of the Street, when if in a Coach he would take up 240 square feet, you can easily conceive that tho’ the Streets here are narrower they may be much less encumber’d. They are extreamly well pav’d, and the Stones being generally Cubes, when worn on one Side may be turn’d and become new.
The Civilities we every where receive give us the strongest Impressions of the French Politeness. It seems to be a Point settled here universally that Strangers are to be treated with Respect, and one has just the same Deference shewn one here by being a Stranger as in England by being a Lady. The Custom House Officers at Port St. Denis, as we enter’d Paris, were about to seize 2 Doz. of excellent Bourdeaux Wine given us at Boulogne, and which we brought with us; but as soon as they found we were Strangers, it was immediately remitted on that Account. At the Church of Notre Dame, when we went to see a magnificent Illumination with Figures &c. for the deceas’d Dauphiness, we found an immense Croud who were kept out by Guards; but the Officer being told that we were Strangers from England, he immediately admitted us, accompanied and show’d us every thing. Why don’t we practise this Urbanity to Frenchmen? Why should they be allow’d to out-do us in any thing?
Here is an Exhibition of Paintings, &c. like ours in London, to which Multitudes flock daily. I am not Connoisseur enough to judge which has most Merit. Every Night, Sundays not excepted here are Plays or Operas; and tho’ the Weather has been hot, and the Houses full, one is not incommoded by the Heat so much as with us in Winter. They must have some Way of changing the Air that we are not acquainted with. I shall enquire into it.
Travelling is one Way of lengthening Life, at least in Appearance. It is but a Fortnight since we left London; but the Variety of Scenes we have gone through makes it seem equal to Six Months living in one Place. Perhaps I have suffered a greater Change too in my own Person than I could have done in Six Years at home. I  had not been here Six Days before my Taylor and Peruquier had transform’d me into a Frenchman. Only think what a Figure I make in a little Bag Wig and naked Ears! They told me I was become 20 Years younger, and look’d very galante; so being in Paris where the Mode is to be sacredly follow’d, I was once very near making Love to my Friend’s Wife.
This Letter shall cost you a Shilling, and you may think it cheap when you consider that it has cost me at least 50 Guineas to get into the Situation that enables me to write it. Besides, I might, if I had staid at home, have won perhaps two shillings of you at Cribbidge. By the Way, now I mention Cards, let me tell you that Quadrille is quite out of Fashion here, and English Whisk all the Mode, at Paris and the Court.
And pray look upon it as no small Matter, that surrounded as I am by the Glories of this World and Amusements of all Sorts, I remember you and Dolly and all the dear good Folks at Bromley. ’Tis true I can’t help it, but must and ever shall remember you all with Pleasure. Need I add that I am particularly, my dear good Friend Yours most affectionately
B Franklin
Miss Stevenson
 Endorsed: Paris Sep 14—67
